boda
Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 1 of 17 ‘

Witten ee +: eeewnmeananaa
TP te RIC maton TA eae
. Mail Room ~

ae
;

   

   

rt 5 5

RECEIVED

Duane Morley Cox, Pro Se

 
    
 

   

  
 

1199 Cliffside Dr. 19 tf Dear cotee SEP 89 2019

-. Dis “n 7 tOPK GI
Logan, Utah 84321 melt Distrigt of Conenea a | Clerk, U.S. District & Bankruptcy
Ph: (801) 755-3578 meres Courts for the District of Columbia

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
ALEFEAFEEEEEEEEFEFEEFEEFFEFEAEEAEEEFEFEFEFEETEFEEEEEPEEPEFT EEE EFT
Committee On Ways And Means + Civil Action No. 1:19-cv-1974 (TNM)
United States House Of Representatives

Plaintiff
Amicus Brief
United States Department Of The
Treasury et. al.

Defendants

Donald J. Trump, et. al.
Judge: Trevor N. McFadden

t++eeetterete test

Defendants
EEEEEEEEEEEEEEEEEEEEEEEEFEEEEEEEEEPEREEEEEEEEEEEEEEREE EE EE EE EEE
Comes Now: Duane Morley Cox, Pro Se, as allowed by the Order of this

Court, files this Amicus Brief, certifying that his Brief is not known to duplicate
arguments in Defendant’s Brief(s).

ARGUMENT
1. When the Ways and Means Committee filed its complaint, it omitted from its

Jurisdictional Statement citation to the precedent of Nixon v. Fitzgerald which
states in relevant part:

“Although there is no blanket recognition of absolute immunity for all federal
executive officials ... The President’s absolute immunity is a functionally
mandated incident of his unique office rooted in the constitutional tradition
of the separation of powers and supported by the Nation’s history. Because of
the singular importance of the President’s duties, diversion of his energies by
concern with private lawsuits would raise unique risks to the effective
functioning of government. While the separation of powers doctrine does not
bar every exercise of jurisdiction over the President, a court, before exercising
Pgl
boda

Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 2 of 17

jurisdiction, must balance the constitutional weight of the interest to be
served against the dangers of intrusion on the authority and functions of the
Executive Branch.” Nixon v. Fitzgerald, 457 U.S. 731 @ 732 [Emphasis
Added]
2. Although unusual, in this precedent, the U.S. Supreme Court makes clear
that before a court accepts Jurisdiction that a “Constitutional Weight Of Interest”
test must be performed, which Plaintiffs failed to do even though it is solely
Plaintiffs burden.
3. This Court has held: The requirement that a federal court assure itself of its
jurisdiction to hear a case before proceeding to the merits is “inflexible and without
exception.” Steel Co v. Citizens for a Better Env’t, 523 U.S. 83, 95 (1998) (quotation

omitted)” Memorandum and Order, 29 Aug 2019, Pg 4

THE SUPREME COURT HOLDING IN NIXON _V. FITZGERALD IS
APPLICABLE

4, Plainly, Plaintiff Committee, with this complaint seeks to achieve indirectly
through third parties which it cannot do directly, obtain access to President
Trump’s tax returns and associated tax records. But the result would be the same
as if they had obtained the tax returns and tax information directly from the
President himself. The Committee would then subject these records to intense
scrutiny. But these returns are voluminous and are undoubtedly filled with
complex loan arrangements, financing efforts, complex construction contracts, all
performed under domestic and foreign statutes and rules, and complex accounting
standards - which have already been audited by the IRS and other involved

agencies. Complexities which require expert accounting and legal analysis to
Pg2
to

Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 3 of 17

understand in the face of existing laws and regulations related there-to.
5. And it is reasonable to conclude that the Plaintiff Committee and its
members will have trouble “connecting the dots” between the returns of Trump and
his many business entities which are involved and inter-connected. And thus it is
reasonable to conclude that the Committee and its members will have hundreds if
not thousands of questions about perfectly legal activities which have already been
approved by the IRS through its audit of the President’s returns.
6. But even if the Plaintiff actually had a legitimate legislative purpose, the
Constitutional weight of the benefits from obtaining President Trump’s tax returns
is insufficient to accept the risk of the dangers that may result from the
intrusion of the evaluation of the tax returns on the authority and function of the
President and Presidency.
7. And Nixon v. Fitzgerald is applicable because no matter how the tax
returns and related information comes into the possession of Plaintiff Committee, it
will be the President who was at the center of his business activities which were
taxed who must respond directly or indirectly to any and all questions propounded
whether from the Committee itself, its members or the media following the
Committee actions. Therefore this Complaint is in fact directed at the President
and must be accorded the critical examination specified by the U.S. Supreme Court
in Nixon v. Fitzgerald.

THE CONSTITUTIONAL WEIGHT ANALYSIS

8. This analysis must be conducted under the presumption that Plaintiff
Pg 3
‘

Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 4 of 17

committee has a valid legislative purpose, and is conducted on a relative scale of
zero (0) to ten (10) with ten (10) being the highest Constitutional Weight.

8a. Estimating The Constitutional Weight Of The Legislative Benefit Of
The Examination Of The Presidents Tax Returns

First, what seems to be driving the quest to examine Trump’s tax returns
are criticisms by third parties as summarized in Complaint, Pgs 18-20, such as
“taking a questionable $916 million deduction” Id., Pg 18. But such matters are
not for the Congress to investigate.

“Congress’s investigatory power is not unbounded. The Constitution’s very
structure puts limits on it. For instance, the power to investigate may not
“extend to an area in which Congress is forbidden to legislate.” Quinn, 349
U.S. at 161. Nor may Congress “trench upon Executive or judicial
prerogatives.” McSurley v. McClellan, 521 F.2d 1024, 1038 (D.C. Cir 1976).
A prime example of such overreach is exercising the powers of law
enforcement; those powers are assigned under our constitution to the
Executive and the Judiciary.” Quinn, 349 U.S. at 161" Opinion, Trump v.
Mazars,, Pg 17

Further, Congress has enacted 18 USC Section 4 which states:
“Whoever, having knowledge of the actual commission of a felony cognizable
by a court of the United States, conceals and does not as soon as possible
make known the same to some judge or other person in civil or military
authority under the United States shall be fined under this title or
imprisoned not more than three years, or both.” 18 USC, Section 4
By enacting this statute, Congress made it a federal crime for an individual
knowing of the commission of a felony to fail to inform the proper authority, which
by exclusion certainly is not Congress. This because Congress is not authorized to

“Investigate Crimes”. And members of Congress are bound to comply with this

statute:
(oa

Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 5 of 17

“Legislators ought not to stand above the law they create but ought generally
to be bound by it as are ordinary persons. T. Jefferson, Manual of
Parliamentary Practice, S. Doc. No. 92-1, P. 437 (1971)”_ Gravel v. United
States, 408 U.S. 606, 615

So the proper action for the members of the Ways and Means Committee
who have seen the evidence about the concerns which drive this Complaint and
believe that crimes may have been committed is to give notice to the appropriate
entity, in this case being the IRS, not to conduct its own investigation. And the
IRS encourages such conduct should individuals file a Form 211 regarding their
concerns by providing rewards of up to I think it is 25% of the taxes collected.

Thus, it appears to Amicus that there is little if any Legislative benefit for
Plaintiff to conduct its own investigation.

Second, it is appropriate to examine the two categories of returns which
Plaintiff seeks.

The first category are returns from before Trump was President, and the
second category are returns filed after he became President which should be benign
because the President gave up management of his business and companies when he
became President - which serves to make sure he cannot profit from his
administrative affairs while also assuring that he will devote his full time and
efforts to his Presidential duties.

So Amicus argues it is “over-reach” for the Plaintiff to demand multiple
years of tax returns from before Trump became President for the purposes of

judging if the Taxation system is working properly. He was a private citizen at that

Pg 5
en

Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 6 of 17

time, and the IRS regulations applied to him and his business entities just like
millions of other individuals and companies. Thus where Plaintiff has no problems
obtaining tax returns frm the IRS and Treasury Department for individuals and
businesses pursuant to Section 6103(f), bit it is encountering issues relating to
obtaining the President’s returns, why not simply obtain returns from other owners
of complex business empires. Seems kind of simple to Amicas especially when there
are Constitutional overtones to investigating Trump’s returns when he is precluded
at this time from participating in his business and business entities which are now
being run by others.

But of course, “over-reach” seems to be a common affliction of Congress and
this Committee. Take for instance the new legislation the Plaintiff described,
especially H.R. 1028 which would require all Presidential Candidates to provide
the Office of Government Ethics with individual tax return information for 19
years. Imagine if you can get your mind around it. Today there are 24 Democratic
Candidates and 2 Republican Candidates. Really! Really! Plaintiff thinks it
appropriate to require 26 candidates to provide the Ethics Office with 19 years of
tax returns and related information. What in the world for??? How many new
employees would be required to examine such a pile of records??? Think of poor
Candidate Buttigieg producing tax records from when he was in High School.

And Plaintiff makes no effort to explain what is to be learned from Trump’s
tax returns filed during his Presidency. He manages nothing about his business

interests as they are no longer under his control, so nothing can be imputed against
Pg 6
i

Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 7 of 17

him, and they certainly don’t represent returns of any meaningful value to the
taxation of the general population.

Again there is little to no meaningful Legislative benefit to examine the tax
returns for either period before or after Trump became President.

Third, it is meaningful to contemplate and contrast the importance of this
legislative action as compared to other legislative tasks which we all know need to
be addressed, but which aren’t being addressed by Congress. Many comparisons
could be made, but it is sufficient to cite the following in order to make the
necessary point.

In the instant case, Plaintiff is spending valuable resources to obtain access
to the President’s tax returns even through the IRS/Treasury system seems to be
working just fine. It has been developed over the last 100 years at least. Rules,
regulations, depreciation guidelines, donation limitations, Tax Court dispute
resolutions - all have combined to create a robust system which seems to work just
fine. And the Plaintiff Committee seems to be spending a great deal of time trying
to enact new laws pertaining to Presidential tax returns which appear to be
Unconstitutional on their face. All while seemingly ignoring more important issues
under their jurisdiction including but not limited to helping Trump use Tariffs in
negotiating trade deals, approving the reciprocal trade agreements that President
Trump has already negotiated, and working to reduce the bonded debt of the United
States - which are all tasks under the jurisdiction of Plaintiff Committee.

And on a more global scale, the issue of the Presidents taxes and the
Pg 7
Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 8 of 17

legislative benefit to be derived therefrom pales in comparison to the border crisis
which the House does nothing about, the pending approval of the trade agreements
which Trump has negotiated that await Plaintiff Committee action, the growing
debt and bonded debt that our future generations must face, badly needed
infrastructure legislation, the growing national homeless problem, and so much
more. All while Congress clogs the Courts with litigation to get Trump’s financial
records by the Oversight Committee, to get financial bank records from various
banking institutions, and now to get Trump’s tax returns by Plaintiff Committee.
Not to mention the growing list of lawsuits related to Trump’s efforts to improve the
immigration system with whatever administrative tools he can find while Congress
refuses to provide the necessary funding or statutory changes.

Again the legislative benefit from obtaining and examining Trump’s tax
returns as compared to more pressing issues is negligible.

Fourth, so in Summary, it seems to Amicus that the overall Constitutional
weight that should be given to legislative interest to be served by the Subpoena and
this Complaint by Plaintiff Committee is somewhere between de-minimis and zero.
8b. Estimating The Constitutional Weight Of The Dangers Of Intrusion

On The Authority And Functions Of The Executive Branch

(President/Presidency) Resulting From The Examination Of The

Presidents Tax Returns

First, it is important to contemplate the position this Complaint puts the

President in. He has given up control of his companies and foundation, in order to

be the President of the United States.
Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 9 of 17

During the tax years before he was sworn in, Trump the workaholic juggled
the demands of his individual entities, getting financing for domestic and foreign
projects, locating and purchasing property, contracting multi-million dollar projects,
working with a large in-house staff and outside specialists, CPA’s and Attorney’s as
they devised and executed plans involving foreign and domestic suppliers, currency
exchanges, different local rules depending upon location and country, occasionally a
Bankruptcy, charitable donations, conservation projects, personal financial issues
and a myriad of other issues. Thus the question would be, who provides the
response to the hundreds to thousands of questions and issues which will surely be
raised by Plaintiff and its members and staff? Not the President for by law he
is bared from participating in his companies while President. Not
Mnuchin or Rettig for they are simply the ones being sued to obtain the
tax returns and information. But if President Trump, who was the center
of all business transactions associated with these returns, can’t respond,
how does he obtain due process? News Flash - He Can't!

Amicus his wife and millions of other voters elected President Trump to
be a full time President who would keep his promises made to the electorate, not to
spend his time trying to explain past tax returns to Committee members who may
not be able to grasp the connectivity of the activities involved with his projects, and
complex financing and accounting activities and decisions which have for the most
part already been audited and accepted by the IRS and the Department of the

Treasury.
Pg9Q
Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 10 of 17

Members of the Plaintiff Committee enjoy immunity from similar lawsuits
which intrude on their precious duties as elected Representatives of the people.

“The court also was cognizant of the fact that the Constitution’s Speech or
Debate Clause forecloses Plaintiffs from compelling discovery form the
Oversight Committee, its Members, or staff. See Eastland, 421 U.S. at 503
(stating that “a private civil action, whether for injunction or damages,
creates a distribution and forces Members to divert their time, energy and
attention from their legislative tasks to defend the litigation”); see also Gravel
v. United States, 408 U.S. 606, 616-22 (1972)” Opinion, Trump v.
Oversight Committee, Pg 13-14

In reality, the intent of this clause in the Constitution was to help maintain a
proper separation of powers:

“To prevent a President or other officials of the Executive Branch from
having members [of Congress] arrested on a pretext to prevent them from
voting a certain way or otherwise taking actions with which the President
might disagree.” Wikipedia

So, where Congress is protected from improper conduct by the
Executive Branch, where is the protection of the Executive Branch from abusive
conduct by Congress and/or Congressmen? The answer - in the U.S. Supreme Court
decision of Nixon v. Fitzgerald as cited below:

“Although there is no blanket recognition of absolute immunity for all federal
executive officials from liability for civil damages resulting from
constitutional violations, certain officials — such as judges and prosecutors —
because of the special nature of their responsibilities, require absolute
exemption from liability. Cf Butz v. Economou, 438 U. S. 478.
Determination of the immunity of particular officials is guided by the
Constitution, federal statutes, history, and public policy. ... The President’s
absolute immunity is a functionally mandated incident of his unique office,
rooted in the constitutional tradition of the separation of powers and
supported by the Nation’s history. Because of the singular importance of the
President’s duties, diversion of his energies by concern with private lawsuits
would raise unique risks to the effective functioning of government. While
the separation of powers doctrine does not bar every exercise of jurisdiction
Pg 10
ee
Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 11 of 17

over the President, a court, before exercising Jurisdiction, must

balance the constitutional weight of the interest to be served by the

dangers of intrusion on the authority and functions of the Executive

Branch. ... The President’s absolute immunity extends to all acts within the

“outer perimeter” of his duties of office. Nixon v. Fitzgerald, Pg 732-733

{Emphasis Added]

Second, Amicus argues that if this Court rules in favor of Plaintiff in this
case that the investigation, hearings, publicity, and media hype which is sure to
result will diminish the power of the President and Presidency forever, while
distracting the President from his vital duties. Examples are as listed next.

The Presidential Power to negotiate to resolve current problems like the
nuclear issues in Korea, the growing threat from Iran, and the growing military
power of China will be diminished, and foreign countries will wonder if they should
actually be negotiating with Congress.

Current trade talks with China and other countries will be placed in jeopardy
at the expense of our Nation’s economy.

The Constitutionally mandated balanced separation of powers will be forever
tilted in favor of the Congress.

The President and Presidency will be denied and lose any Immunity
protections which the Supreme Court has previously determined exists, thereby
making the Presidency inferior to Congress instead of being a co-equal branch of
government.

No President can then avoid being harassed by the opposing party which

controls the House or Senate in order to extract concessions desired by Congress

Pg 11
i I
Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 12 of 17

from the President - it’s called blackmail.

Qualified candidates for the Presidency will be dissuaded from running for
the office.

The image of the President as the leader of the Free World will be
diminished or lost, and our enemies abroad will no longer respect our power as a
Nation bringing great peril to our citizens abroad and out Nation at home.

Talented individuals needed to run the various Executive Agencies will be
less inclined to answer the call of future Presidents and give up their personal lives
to serve.

Foreign powers will realize that they need to work with Congress, most
probably the Speaker of the House, not the President, because the Presidency will
be subordinate to the Congress, even though the Congress has no real authority to
negotiate with foreign powers.

America will no longer be America!

Amicas asserts that the holding in Nixon v. Fitzgerald is directly
applicable to this case where the diversion of the President’s attention from the
duties of the Presidency to focus on years and years of Tax Returns and their
complicated business affairs could lead to disastrous consequences which could
severely damage our economy or even cost American lives. Amicas cites two
examples:

First, After the Iranians shot down our unmanned drone operating over

International waters, the President properly met with his advisors and approved a
Pg 12
Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 13 of 17

plan to use military assets to retaliate against Iranian military targets. But on
further reflection, the President changed his mind cancelling the attacks on Iranian
targets. But, if the Plaintiff Committee already had possession of the President’s
tax returns, and was questioning the tax decisions embodied in his returns,
Trump’s attention might have been diverted from the Iranian issue, and he might
have been distracted such that he might not have changed his mind on the proper
course of action. Which would have resulted in the attack being implemented as
initially planned, with an estimated loss of Iranian life of 150 or so military or
civilian individuals. But then the Iranians might have escalated matters, and we
could today be in a military situation which affected oil deliveries throughout the
world, and resulting military consequences with their attendant negative impact
upon the economies of many nations, including that of the United States.

Second, where the President is involved in difficult negotiations with
North Korea and China, the Nation cannot afford to have him distracted such that
North Korea might smuggle a nuclear weapon into Korea or Japan to use as a
negotiation tool or worse yet to detonate it for evil purposes, and the Nation can ill
afford a mistake at the negotiating table with China about out future trade position
or difficulties in the South China seas where China seeks to take control of
international waterways.

Thus, in summary, Amicas simply argues that the “Constitutional weight” of
the dangers of intrusion on the authority and functions of the President and

Presidency” which can be expected if the President is required to defend against
Pg 13
Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 14 of 17

Congressional scrutiny of his tax returns will be enormous. So on a scale of 0 to 10
with ten (10) being the highest Constitutional Weight and the worst danger of
intrusion on the authority and functions of the Executive Branch and Presidency,
Amicus would score the Constitutional Weight of the Complaint and associated
Subpoena as being at least a twenty (20).
CONCLUSIONS

9. It is concluded that any benefit associated with the ‘interest to be served’ if
the Committee was allowed to obtain access to the President’s tax returns and
related records is de-minimis as compared to the “dangers” to the Nation and World
if the President is distracted from his Constitutional duties which he was elected to
perform.
10 Further, it is concluded that the Jurisdictional Test simply gives to the
President and the Executive Branch the equivalent immunity protections that the
Constitution gives to Congress via the Speach and Debate Clause of the
Constitution, which it appears the Committee still intends to rely upon if this
matter were to proceed to the merits as indicated at Footnote 9, Pg 7 of plaintiffs
consolidated Reply In Support Of Motion For Entry Of Briefing Schedule And
Expedited Consideration Of The Case And Opposition To Defendant’s And
Defendants-Intervenor’s Motion To Hold Plaintiffs Motion For Summary
Judgement In Abeyance.

RELIEF TO BE GRANTED IN THIS CASE

11. A finding that the precedent of Nixon v. Fitzgerald applies;
Pg 14
Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 15 of 17

12. A finding that Plaintiffs did not properly respond to the requirements of
Nixon v. Fitzgerald when they filed their Complaint;

13. A finding that the “dangers of the intrusion on the authority and functions of
the Executive Branch” is substantially greater than any benefit from the “interest
served” by the Committee on Ways and Means from having access to President
Trump’s tax returns and related financial records;

14. A finding that President Trump has absolute immunity from having his tax
returns and related records obtained for review by the Committee on the Ways and
means or any other Committee of Congress;

15. An Order that the subpoena issued by the House Ways and Means is to be
Quashed,

16. An Order that the Case is to be dismissed with Prejudice for lack of
Jurisdiction;

17. An Order that Defendants are entitled to other relief and/or remedies as

determined by this Court.

Sincerely Yours;

Dw Stn Ley Gx $ 4 Zarl(y

Duane Morley Cox, Pro 8 Date

Note: There are a few changes here-in including a second example pertaining to the intrusion on the
President’s time.

Note: Amicus plans to attend as a spectator any public Hearings on the issue of Jurisdiction.

Pg 15
Case 1:19-cv-01974-TNM Document 45 Filed 09/09/19 Page 16 of 17

Certificate Of Service

I, Duane Morley Cox, Pro Se, does hereby swear that on 6 September 2019
that I did serve a true and correct copy of the attached Amicus Brief pursuant to
court Order to the below listed parties by first class mail, postage prepaid.

Clerk’s Office (Original)

U.S. District Court

District of Columbia

Room 1225

333 Constitution Avenue, NW
Washington D.C. 20001

Steven A. Myers et., al.

United States Department of Justice
Civil Division, Federal Programs Branch
P.O. Box 883

Washington, D.C. 20044

William 8S. Consovoy, et. al.
Consovoy McCarthy Park PLLC
3033 Wilson Blvd., Ste 700
Arlington, Va. 22201

Office Of General Counsel

U.S. House of Representatives

291 Cannon House Office Building
Washington, D.C. 20515
-Gase 1:49-cv-01974-TNM Document 45~-Filed-09/09/19~-Page-17-of 17- -

-

Co ft

TO OT, RE rs weer ee Eee TE eM mE PLES MA EME ANF OMI UL FE SMSO INS IAS OM DUTIES JIFSSWUUC) JUD de

$GBOS |
9 L vaLon lh syn
‘wap PV OLELUL SAS HOD EEE”
SCE] aoY
wisunrey Ag LIESEIQ

Lip SHALEE af
WAAAY 3

OL

IZEPS.LN “UosoT
aan apis 6611
XO} auuvar pun Aapsopw

WO |

 

GayINdsY JOVLSOd
aivyd LWwa
TV ALIgORdd

dNADId/NOO'SdSn

   

‘apd HH ey} UROS
‘dnyoig ebeyoed
3aJ) Bjnpeyos OF

[poo

o/b 6 X S/E SL QO
8L0¢ 0 Avid

  

SL Oey 6be6 Zrpd LELS SOS6

I ll

2082-10002 90 NOLONIHSWM
MN SAY NOILNLILSNOD ee

YASWNAN ONIMOVEL SdSN

 

- 61/60/60 ‘AV AWSAMSC d3L03dx4

-Y

Ez0 00'r g1 0

   

 

 

OL-OLZog90Sér

@ AVO-¢ TIVN ALIWOldd
61/90/60

ome GELS

dlVd ADVLSOd SN

 

 

 

1e}8Y

ne a Ea

AGUD SIFSOWUOG

7L0000L0000Sd
EEA TUTE TAD VTE TM

tM)

[S@WOg *
yeuejoap
3 USUAA a
4S ISPIO =
‘dn Old «
| powwry] =
Neue}!
iL SdSn =
jo a}eqe

 

 

TWAS OL ATWelld SSAUd

mel ae Ee Ree eee er Ww ee wee ee

 

SALVLS G3ALINN

qd

1

 

 
